Case 3:14-cr-00175-WHA Document 1377-1 Filed 04/16/21 Page 1 of 2




            EXHIBIT A
                                                                    Case 3:14-cr-00175-WHA Document 1377-1 Filed 04/16/21 Page 2 of 2




                                                                                                                                                                                                                               %
                                                             % Captured                                                %                          %                       %                                              Difference
                                              % Captured      of All HFTD                                         Difference                Difference              Difference                                               from
                                              of All HFTD         Veg.                                               from                       from                    from                 % Difference                Actual T&D
                                               Tree Over      Outages in              % Difference                Actual T&D                Actual T&D              Actual T&D                  from                        ‐ Max.
                                                Strike in    Cells > 70th    PSPS     Total Events     Total        ‐ Total        Total       ‐ Total      Avg.       ‐ Avg.      Avg.      Actual T&D ‐   Max. Event      Event
                                              Cells > 70th    Percentile1    Total       from        Customer‐    Customer‐      Customer    Customer    Customer    Customer     Event       Avg. Event    Customer      Customer
  Year                 Guidance               Percentile1    (2008‐2020)    Events2   Actual T&D2    Hours3,4,5    Hours 3,4,5    Impact3     Impact3     Impact3     Impact 3   Duration5    Duration5      Impact3       Impact3
          2020 Actual Events (Transmission
  2020                                           66%            70%           6            ‐         22,597,447        ‐         653,059        ‐        108,843        ‐           29            ‐          345,470         ‐
           & Distribution Scope Impacts)
          2020 Actual Events (Distribution
  2020                                           66%            70%           6            ‐         21,681,105        ‐         628,520        ‐        104,753        ‐           29            ‐          345,470         ‐
                Only Scope Impacts)
  2020     2020 Actual T&D + P1/P2 Trees         67%            71%           6           0%         22,661,812      0.3%        654,780      0.3%       109,130      0.3%          29           0%          345,470        0%
              2020 Actual T&D +>70th
  2020                                          94.2%          89.7%          6           0%         27,376,098     21.1%        727,319      11%        121,220      11%           31           7%          367,830        6%
          Percentile ‐ Sum Tree Over Strike
              2020 Actual T&D +>70th
  2020       Percentile ‐ Sum Tree Over         94.2%          89.8%          6           0%         27,448,924     21.5%        729,270      12%        121,545      12%           31           7%          367,830        6%
                Strike + P1/P2 Trees

1. % Captured of HFTD Tree Over Strike, Vegetation Caused Outages 2008‐2020, based on cells >70th percentile enhanced 2020 OPW 2.0 based on input sustained wind speed of 20mph matching minimum fire potential
   conditions, + net new cells >70th percentile tree over strike for the potential overstrike criteria study, + net new cells containing P1/P2 trees based on the trees outstanding for the 9/7/20 event for the P1/P2 criteria
   study. 2020 criteria studies based on enhanced 2020 OPW Model version. Note: 2021 OPW Model version currently under development ahead of 2021 fire season.
2. The 2020 scenario study is based on archived model forecasts of actual PSPS events plus archived forecasts for additional wind events that did not meet the 2020 PSPS criteria but were studied here as potential net new
   events under the vegetation PSPS criteria scenarios. Note: PG&E’s Meteorology and Fire Science team is processing the climatology for new PSPS models with expected completion in Q3 2021 as part of its development
   of 2021 PSPS model versions as captured in PG&E’s Wildfire Mitigation Plan Commitments.
3. Customer counts are distribution service points for criteria studies and are estimated at circuit level counting all customers with HFTD secondary transformers on a circuit. These customer counts are added to the actual
   PSPS event customer impacts for 2020.
4. Customer‐Hours impacts is based on event duration multiplied by the customer count for each event and then summed across all events to calculate Total Customer‐Hours.
5. Event duration for the guidance study rows is the net new event weather duration calculated based on the time delta between the first and last hour of the event that are defined to be exceeding PSPS guidance. Some
   customers will experience shorter weather event duration than this, and if the line is able to be patrolled and restored quickly (for example with no extensive damage found), may experience total outage duration less
   than the event weather duration. Event duration for the actual 2020 events is calculated based on the Event Duration as measured by Customer Average Interruption Duration Index (CAIDI).
